Exhibit 10.40

 

As of September 1, 2005

 

CELLSTAR CORPORATION,

as Administrative Borrower

1730 Briercroft Court

Carrollton, Texas 75006

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Loan and Security Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), dated as of September 28, 2001, by and among CellStar
Corporation, a Delaware corporation (the “Parent”), certain of its Subsidiaries
(as defined therein) signatory thereto (together with the Parent, each a
“Borrower” and collectively the “Borrowers”), the lenders signatory thereto
(“Lenders”) and Wells Fargo Foothill, Inc., as Administrative Agent for the
Lenders (the “Agent”). All capitalized terms not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.

 

Pursuant to that certain Waiver dated as of July 15, 2005 (the “Previous
Waiver”), the Agent and the Required Lenders waived the Specified Events of
Default (as defined in the Previous Waiver) subject to the satisfaction of
certain conditions including, without limitation, the following:

 

        (a) Parent shall file its Form 10-Q Quarterly Report for the fiscal
quarters ended February 28, 2005 and May 31, 2005 on or before September 6,
2005; and

 

        (b) Parent shall deliver the financial statements for the fiscal
quarters ended February 28, 2005 and May 31, 2005 as required by Section 6.3(a)
of the Loan Agreement on or before September 6, 2005.

 

The Borrowers anticipate that the Parent will not satisfy the conditions set
forth in clauses (a) and (b) above (the “Specified Conditions”) on or before
September 6, 2005 as required in the Previous Waiver. As such, the Borrowers
have requested that the Agent and Required Lenders extend the deadline for
satisfaction of the Specified Conditions until October 18, 2005.

 

Subject to the terms and conditions set forth in this letter (this “Extension
Letter”), the Agent and the Required Lenders hereby extend the deadline for
satisfaction of the Specified Conditions until October 18, 2005.

 

Each Borrower hereby acknowledges and agrees that the failure to satisfy the
Specified Conditions on or before October 18, 2005 shall cause this Extension
Letter to be of no further effect.



--------------------------------------------------------------------------------

Each of the Borrowers hereby represents and warrants that (i) as of the date
hereof, the holders of the Subordinated Notes (or the trustee on behalf of the
holders of the Subordinated Notes) have not exercised any remedies against any
Loan Party with respect to the Specified Events of Default or given notice of
default pursuant to Section 6.01(c) of the Indenture with respect to the
Specified Events of Default and (ii) after giving effect hereto, no event has
occurred and is continuing which constitutes an Event of Default or would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

 

This Extension Letter shall not waive any other requirement or hinder, restrict
or otherwise modify the rights and remedies of the Agent and the Lenders
following the occurrence of any other failure to comply with the obligations
under the Subordinated Notes, or the occurrence of any other Event of Default
under the Loan Agreement (including the occurrence of any other failure to
comply with Section 6.3).

 

Except as otherwise expressed herein, the text of the Loan Agreement and the
other Loan Documents shall remain in full force and effect, and the Agent and
the Lenders hereby reserve the right to require strict compliance in the future
with all terms and conditions of the Loan Agreement and the other Loan
Documents.

 

This Extension Letter may be executed in any number of counterparts, each of
which shall be deemed an original but all of which, when taken together, shall
constitute one in the same agreement. Delivery of a counterpart hereto by
facsimile transmission or by transmission of an Adobe portable document format
file (also known as a “PDF file”) shall be as effective as delivery of an
original counterpart hereto.

 

This Extension Letter shall be deemed to be made pursuant to the laws of the
State of Georgia with respect to agreements made and to be performed wholly in
the State of Georgia, and shall be construed, interpreted, performed and
enforced in accordance therewith.

 

This Extension Letter shall constitute a Loan Document for all purposes.

 

[the remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

AGENT AND LENDERS:    WELLS FARGO FOOTHILL, INC., a
California corporation, as Agent and as a Lender      By:    /s/ Robert Bernier
          Name:    Robert Bernier           Title:    VP      FLEET CAPITAL
CORPORATION, as a
Lender      By:    /s/ H. Michael Wills           Name:    H. Michael Wills     
     Title:    Senior Vice President      TEXTRON FINANCIAL
CORPORATION, as a Lender      By:    /s/ Stuart A. Hall           Name:   
Stuart A. Hall           Title:    Senior Account Executive      PNC BANK
NATIONAL
ASSOCIATION, as a Lender      By:                Name:                Title:   
 



--------------------------------------------------------------------------------

Acknowledged and agreed to

as of the date first written above:

 

BORROWERS:    CELLSTAR CORPORATION, a
Delaware corporation      By:    /s/ Elaine Flud Rodriguez           Name:   
Elaine Flud Rodriguez           Title:    Sr. VP and General Counsel     
CELLSTAR, LTD., a Texas limited
partnership      By:    National Auto Center, Inc., its General Partner      By:
   /s/ Elaine Flud Rodriguez           Name:    Elaine Flud Rodriguez          
Title:    Sr. VP and General Counsel      NATIONAL AUTO CENTER, INC., a
Delaware corporation      By:    /s/ Elaine Flud Rodriguez           Name:   
Elaine Flud Rodriguez           Title:    Sr. VP and General Counsel     
CELLSTAR FINANCO, INC., a Delaware
corporation      By:    /s/ Elaine Flud Rodriguez           Name:    Elaine Flud
Rodriguez           Title:    Sr. VP and General Counsel



--------------------------------------------------------------------------------

CELLSTAR INTERNATIONAL

CORPORATION/SA, a Delaware corporation

By:   /s/ Elaine Flud Rodriguez     Name:   Elaine Flud Rodriguez     Title:  
Sr. VP and General Counsel

CELLSTAR FULFILLMENT, INC.,

a Delaware corporation

By:   /s/ Elaine Flud Rodriguez     Name:   Elaine Flud Rodriguez     Title:  
Sr. VP and General Counsel CELLSTAR INTERNATIONAL CORPORATION/ASIA, a Delaware
corporation By:   /s/ Elaine Flud Rodriguez     Name:   Elaine Flud Rodriguez  
  Title:   Sr. VP and General Counsel AUDIOMEX EXPORT CORP., a Texas corporation
By:   /s/ Elaine Flud Rodriguez     Name:   Elaine Flud Rodriguez     Title:  
Sr. VP and General Counsel NAC HOLDINGS, INC., a Nevada corporation By:   /s/
Elaine Flud Rodriguez     Name:   Elaine Flud Rodriguez     Title:   President



--------------------------------------------------------------------------------

CELLSTAR GLOBAL SATELLITE

SERVICES, LTD., a Texas limited

partnership

By:

 

National Auto Center, Inc., its

General Partner

By:

 

/s/ Elaine Flud Rodriguez

   

Name:

 

Elaine Flud Rodriguez

   

Title:

 

Sr. VP and General Counsel

   

CELLSTAR FULFILLMENT LTD., a

Texas limited partnership

By:

 

CellStar Fulfillment, Inc., its General

Partner

By:

 

/s/ Elaine Flud Rodriguez

   

Name:

 

Elaine Flud Rodriguez

   

Title:

 

Sr. VP and General Counsel